              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 1 of 6




 1                                                                  The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8   ANDRE THOMPSON, a single man; and
     BRYSON CHAPLIN, a single man,                             No. 3:18-cv-05267-RBL
 9
                                            Plaintiffs,        MOTION AND MEMORANDUM
10
                                                               REGARDING CONTROLLING THE
                v.                                             GALLERY OF THE COURTROOM
11
     CITY OF OLYMPIA, a municipal
12   corporation and local government entity;                  Noted: Friday, September 20, 2019
     and RYAN DONALD and "JANE DOE"
13   DONALD, individually and the marital
     community comprised thereof,
14
                                       Defendants.
15

16                                             I.         INTRODUCTION
17              Defendants respectfully request that this Court control the gallery of the Courtroom
18   during this trial and not permit Plaintiffs to intimidate and influence the jury through
19   numerous supporters. During the criminal trial of the now Plaintiffs, some days 30-40
20   people would appear in Court wearing purple shirts in a clear effort to intimidate the jury.
21   Defendants want to avoid the prejudice this would create if similar behavior occurred in this
22   Court.
23                                    II.       STATEMENT OF FACTS
24              The mother of the Plaintiffs, Crystal Chaplin, has galvanized her Facebook
25   community through a series of posts and made her sons’ trial a Facebook “event.”
26   Declaration of Andrew G. Cooley in Support of this Motion, ¶ 2, Exhibit A.
27
     MOTION AND MEMORANDUM REGARDING                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 1                                   ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                        801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                        PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 2 of 6




 1              As part of these posts, Ms. Chaplin calls the police “the real gang members.” As of

 2   this date, 124 individuals have responded that they are interested in attending the trial.

 3   Cooley Dec., at ¶ 3.

 4              Ms. Chaplin made a shirt for her “BF” Lisa Ganser, in which Ms. Chaplin described

 5   Defendant Officer Ryan Donald as a “trigger happy person and a DANGEROUS

 6   MURDERER NARCISSISTIC PSYCHOPATH who should not be a kop.” Cooley Dec.,

 7   Ex. B.

 8              Additionally, Ms. Chaplin called Defendant Donald a “piss ant of a man” (Id.

 9   Ex. C) and an “Evil Terrorist (Id. Ex. D). She also posted: “the f***ing cops can watch my

10   page all they want, just remember you narcissistic psychopaths we are also watching you

11   too. I SEE YOU.” Id. Ex. E.

12              Although Ms. Chaplin asks her Facebook community to be respectful, and not wear

13   certain clothing and exhibit certain behaviors if they attend this trial, it is likely that this

14   advice will not be followed in light of the inflammatory posts described above. Cooley

15   Dec., at ¶ 5. Counsel for the Defendants personally sat through some of the criminal trial of

16   the Plaintiffs and observed just the opposite. Individuals appeared wearing the color purple

17   in a show of solidarity with the Plaintiffs, including Mr. Chaplin’s counsel, who wore a

18   purple suit some days. Plaintiffs (then the criminal Defendants) were engaged in tactics

19   that were intended to influence and intimidate the jury in the criminal case. Id. at ¶ 5.

20              Supporters of the Plaintiffs wrote messages such as “Free Bryson and Andre” in

21   sidewalk chalk in front of the courthouse during the criminal trial. Ms. Ganser took pictures

22   ostensibly of herself yet had jurors’ faces in the background and later published the

23   photographs of the jurors on the internet. Cooley Dec., ¶ 5.

24              Defendants want to avoid these behaviors and influencing of the jury in this case.

25   This is a serious proceeding in which Officer Donald has been sued and accused of

26   violating the Plaintiffs’ civil rights. He has a constitutional right to a fair trial. The conduct

27   of those in the gallery should not turn into a sideshow ripped from the script of Law &
     MOTION AND MEMORANDUM REGARDING                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 2                                 ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                      PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 3 of 6




 1   Order.

 2                                      III.   ISSUE PRESENTED

 3              Should this Court keep the gallery free from spectators who may influence or

 4   intimidate the Jury? Yes.

 5                                IV.        EVIDENCE RELIED UPON

 6              Declaration of Andrew Cooley in Support of this Motion and Exhibits Thereto.

 7                                      V.     LEGAL ANALYSIS

 8              The U.S. Supreme Court has consistently affirmed that both criminal and civil

 9   litigants have a constitutional right to an impartial jury. Warger v. Shauers, 574 U.S. 40,

10   135 S. Ct. 521, 528, 190 L. Ed. 2d 422 (2014). For this reason, trial judges can and should

11   exclude individuals from the courtroom if it is apparent that their presence might prejudice

12   the jury. Sheppard v. Maxwell, 384 U.S. 333, 357–58, 86 S. Ct. 1507 (1966).

13              In a courtroom itself, the right to “free speech” is extremely limited where the

14   fairness and impartiality of the judicial proceedings are at stake. Gentile v. State Bar of

15   Nevada, 501 U.S. 1030, 1071, 111 S. Ct. 2720, 2743, 115 L. Ed. 2d 888 (1991).

16   Additionally, “the public has no right to attend pretrial proceedings.” Gannett Co., Inc. v.

17   DePasquale, 443 U.S. 368, 389, 99 S. Ct. 2898, 61 L. Ed.2d 608 (1979). It is constitutional

18   for the court to deny the public access to the courtroom where an open proceeding would

19   pose a “reasonable probability of prejudice.” Id. at 393 (citations omitted) (holding the First

20   and Fourteenth Amendments were not violated where the transcript of a hearing was made

21   available to the press and to the public after the hearing only once the danger of prejudice

22   had dissipated).

23              On a related note, the Supreme Court has recognized instances where community

24   hostility can call the impartiality of the jury into question. See Skilling v. United States, 561

25   U.S. 358, 438, 130 S. Ct. 2896, 2948, 177 L. Ed. 2d 619 (2010) “Community passions,

26   often inflamed by adverse pretrial publicity, can call the integrity of a trial into doubt in

27   extreme circumstances. In some instances, this Court has observed, the hostility of the
     MOTION AND MEMORANDUM REGARDING                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 3                                ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                     801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                     PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 4 of 6




 1   community becomes so severe as to give rise to a ‘presumption of [juror] prejudice.’” Id. At

 2   the same time, however, only the most prejudicial information that viewers could not

 3   reasonably be expected to ignore give rise to a presumption of prejudice. Id. at 382.

 4              Such “community passions” may be significant enough to put the impartiality of the

 5   jury in question where there is extensive prejudicial media coverage or if the “general

 6   atmosphere in the community or courtroom is sufficiently inflammatory.” Id. at 443

 7   (citations omitted). This type of jury bias is one that cannot always be exposed at voir dire.

 8   Id. at 443–44.

 9              In Sheppard v. Maxwell, the Supreme Court went as far to hold that the trial court

10   had a duty to take remedial measures to prevent prejudice caused by “inherently prejudicial

11   publicity which saturated the community and to control disruptive influences in the

12   courtroom.” Sheppard, 384 U.S. at 363, 86 S. Ct. 1507 (1966). There, the publicity

13   surrounding the trial was especially prejudicial because the media included statements by

14   prospective witnesses disseminating false information and otherwise inadmissible

15   evidence—creating the risk that the jury would rely on evidence available to the public that

16   was not present in the record. Id. at 360–61.

17              In Sheppard, it was reversible error that the trial court failed to limit the number of

18   reporters in the courtroom or take any measures to “control the release of leads,

19   information, and gossip to the press by police officers, witnesses, and the counsel for both

20   sides.” Id. at 359. The court did, however, fulfill its responsibility to control the courtroom

21   by barring the accused’s brother from remaining in the courtroom during trial after he

22   continued to make prejudicial statements to the press in an attempt to discredit the state

23   witnesses’ testimony. Id. at 359–60. Sheppard, of course, was decided before the advent of

24   social media and Facebook. Here, Crystal Chaplin’s public Facebook page, along with her

25   “BF Lisa Ganser” are analogous to the prejudicial comments to the press by the brother in

26   Sheppard.

27
     MOTION AND MEMORANDUM REGARDING                                KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 4                                  ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                       801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                       PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 5 of 6




 1              Here, allowing the 124 individuals (and likely growing) Ms. Chaplin recruited to

 2   attend the proceedings is highly likely to prejudice and intimidate the jurors. Because there

 3   is no right for the public to attend trial or pretrial procedures, these individuals on Ms.

 4   Chaplin’s event list should not be allowed to attend voir dire, nor the trial itself. See,

 5   DePasquale, supra, 443 U.S. at 389; see also, Sheppard, supra. But also, because these

 6   individuals have taken part in Ms. Chaplin’s posts attempting to discredit the defense’s

 7   witnesses and influence the outcome of the case—there is a high risk that the jury will be

 8   influenced by this false evidence and the fairness of the trial will be compromised.

 9                                       VI.      CONCLUSION

10              Based upon the foregoing, the Defendants respectfully request that this Motion be

11   granted and the Court not allow the Plaintiffs to fill the courtroom with partisan supporters

12   who may influence or intimidate the jury.

13
                DATED: September 16, 2019.
14
                                               KEATING, BUCKLIN & McCORMACK, INC., P.S.
15

16
                                               By: /s/ Andrew Cooley
17
                                               Andrew Cooley, WSBA #15189
18                                             Attorney for Defendants

19                                             801 Second Avenue, Suite 1210
                                               Seattle, WA 98104
20                                             Phone: (206) 623-8861
21                                             Fax: (206) 223-9423
                                               Email: acooley@kbmlawyers.com
22

23

24

25

26

27
     MOTION AND MEMORANDUM REGARDING                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 5                              ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                   801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                   PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 90 Filed 09/16/19 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2              I hereby certify that on September 16, 2019, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5
                Attorneys for Plaintiffs
 6
                Monte Bersante, WSBA #17083
 7
                Brian M. King, WSBA #29197
 8              Davies Pearson PC
                920 Fawcett
 9              PO Box 1657
                Tacoma, WA 98401-1657
10              Email: mbersante@dpearson.com
                       bking@dpearson.com
11
                       mlucente@dpearson.com
12

13              Attorneys for
14              Sunni Y. Ko, WSBA #20425
15              The Law Office of Sunni Ko
                1105 Tacoma Ave S
16              Tacoma, WA 98402-2031
                Email: ko@sunnikolaw.com
17

18   DATED: September 16, 2019
19

20                                                    /s/ Andrew Cooley
                                                      Andrew Cooley, WSBA #15189
21                                                    Attorney for Defendants
22                                                    801 Second Avenue, Suite 1210
                                                      Seattle, WA 98104
23                                                    Phone: (206) 623-8861
                                                      Fax: (206) 223-9423
24                                                    Email: acooley@kbmlawyers.com
25

26

27
     MOTION AND MEMORANDUM REGARDING                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     CONTROLLING THE GALLERY OF THE COURTROOM - 6                                 ATTORNEYS AT LAW
     3:18-cv-05267-RBL                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1002-00881/458136.docx                                                      PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
